DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/22/2022. Claim 26 has been amended. Claims 1-25, 27, 29, 30, 36, 38-44, and 46-49 have been cancelled. Claims 26, 28, 31-35, 37, 45, and 50-51 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31, 32, 34, 35, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Shields (US Patent No. 5,207,704) in view of Hacking (US PGPub. No. 2016/0192509 A1).
In Reference to Claims 26, 31, 32, 34, 35, and 50
 	Shields teaches (Claim 26) A balancing element comprising an arched structure comprising: -a core element which is arched (item 9, fig’s 3 and 6), the core element comprising two end surfaces (short sides in fig. 3, left end and right end in fig. 6), an arched inner surface (lower surface, fig. 6) and an arched outer surface (upper surface, fig. 6) and two side surfaces (long sides in fig. 3), and -a protective sheath comprising a material which is soft and flexible (items 11 and 13, fig’s 3 and 6), wherein the core element is embedded in the sheath (fig. 3) so that the sheath protrudes beyond both side surfaces of the arched core element along the arch thus forming two opposite buffers along the arch, wherein the two opposite buffers are [] symmetrical (items 11 and 13, fig’s 3 and 4, along long sides; sides are symmetrical, fig’s 3-5), wherein the sheath protrudes beyond the two end surfaces of the core element (items 11 and 13 at ends, fig’s 3 and 6), wherein the sheath protrudes beyond the arched inner surface of the core element as well as the arched outer surface of the core element (fig’s 3 and 6), and wherein an arched outer surface of the sheath, an arched inner surface of the sheath, the arched outer surface of the core element and the arched inner surface of the core element are slanted and arranged in parallel to one another (fig’s 4-6, the device both curves / slants and all surfaces of the sheath and core are parallel to teach other);
 (Claim 31) wherein the sheath protrudes beyond the side surfaces of the core element in a rounded manner in order to form the buffers (fig’s 3 and 5, along long sides);
 	(Claim 32) wherein the arched core element of the balancing element is partially hollow (column 2 lines 23-25; made of wood which is porous, therefore, inherently partially hollow);
(Claim 34) wherein the protective sheath is made out of a washable material, or the protective sheath is made out of an integral foam (item 11, fig. 3 and column 2 lines 25-26);
 	(Claim 35) wherein the arched core element of the play element is made out of a bendable material (column 2 lines 23-25);
 	(Claim 50) wherein the arched core element of the play element is made out of wood, plastic, composite material or light metal (column 2 lines 23-25 and 33-39).
Shields fails to teach the two opposite buffers being point symmetrical and not mirror symmetric of claim 26.
Hacking teaches (Claim 26) panels with edges that are point symmetrical and not mirror symmetric (paragraph 0006, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the panel device of Shields with the feature of point symmetrical and not mirror symmetric edges as taught by the panel device of Hacking for the purpose of allowing the panel to be used in conjunction and reciprocal interconnection with other panels as taught by Hacking (paragraph 0008) allowing the panel to be used with other panels for stacking, for connecting, or for storage, increasing the versatility of the panel as taught by Hacking (paragraph 0008), making the device more useful, more convenient, and more attractive to the users. 
	Further, it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since there does not appear to be any specific significance to the “non-mirror symmetry” structure of the edges of the panel, this edge shape is merely a matter of engineering design choice and is not a patentable distinction. 

Claims 28, 37, 45, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Hacking.
In Reference to Claims 28, 37, 45, and 51
 	The modified device of Shields teaches all of claim 26 as discussed above. 
	Shields further teaches (Claim 28) wherein the core element of the balancing element has a thickness ranging from [x] millimeters (fig. 6);
(Claim 37) wherein the ratio of the arch length and an arch radius is between [x] (fig. 6);
	(Claim 45) wherein the radius of the arched shape of the core element ranges from [x] centimeters (fig. 6);
(Claim 51) wherein each of the two opposite buffers has a width ranging from [x] cm to [x] cm (fig’s 3-6).
Shields fails to teach the specific dimensional ranges claimed in claim 28, 37, 45, and 51. 
	However, Shields does teach that the device is sized to be used in relation to a human body, to be located in or on, with similar dimensions (fig. 1 and column 2 lines 19-22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the device within the specific dimensional ranges claimed simply as a matter of engineering design choice, since it has been held that a prima facie case of obviousness exists where the claimed ranges are not the same but merely close, see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); and, that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general size range and conditions of a device large enough for human users to be located on or in, with disclosed dimensions close to the claimed ranges, merely claiming a more particular size or size range would be an obvious matter of engineering design choice, and is not a patentable distinction.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Hacking, and further in view of Orenstein (US Patent No. 9,011,295).
In Reference to Claim 33
 	The modified device of Shields teaches all of claim 26 as discussed above. 
	Shields fails to teach the features of claim 33. 
Orenstein teaches (Claim 33) wherein the core element is comprised of two ribbed sheets sandwiched together (fig’s 7 and 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exercise device of Shields with the feature of using sandwiched ribbed elements as taught by the exercise device of Orenstein for the purpose of both providing better grip and better structural support to the device as taught by Orenstein (column 1 lines 49-57), making the device more stable, more reliable, easier to use, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the newly added limitation of “not mirror symmetric,” is not found in the Shields reference is noted but is moot in view of the new grounds of rejection using the secondary reference of Hacking and case law. See action above for specific details. 
Applicant also references and provides drawings of a functionality of “clamping a plurality of elements to each other.” However, the examiner notes that no “clamping a plurality of elements to each other” is found anywhere in the claims. Further, a “plurality of elements” is also not found anywhere in the claims, only a single element. It is noted that the features upon which applicant relies in order to attempt to distinguish the invention are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711